
	

113 HR 1665 IH: Drunk Driving Repeat Offender Prevention Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1665
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to withhold
		  highway funds from States that do not have in effect laws requiring the use of
		  ignition interlock devices to prevent repeat intoxicated driving, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drunk Driving Repeat Offender
			 Prevention Act of 2013.
		2.Use of ignition
			 interlock devices to prevent repeat intoxicated driving
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by inserting after section 159 the
			 following:
				
					160.Use of ignition
				interlock devices to prevent repeat intoxicated driving
						(a)DefinitionsIn this section:
							(1)Alcohol
				concentrationThe term alcohol concentration means
				grams of alcohol per 100 milliliters of blood or grams of alcohol per 210
				liters of breath.
							(2)Driving while
				intoxicated; driving under the influenceThe terms driving
				while intoxicated and driving under the influence mean
				driving or being in actual physical control of a motor vehicle in a State while
				having a blood alcohol concentration of 0.08 percent or greater.
							(3)Ignition
				interlock deviceThe term ignition interlock device
				means an in-vehicle device that requires a driver to provide a breath sample
				prior to the motor vehicle starting, and that prevents a motor vehicle from
				starting if the alcohol concentration of the driver is above the legal
				limit.
							(4)Motor
				vehicle
								(A)In
				generalThe term motor vehicle means a vehicle
				driven or drawn by mechanical power and manufactured primarily for use on
				public highways.
								(B)ExclusionsThe
				term motor vehicle does not include—
									(i)a
				vehicle operated solely on a rail line; or
									(ii)a
				commercial vehicle.
									(b)Laws requiring
				ignition interlock devices
							(1)In
				generalSubject to paragraph (2), a State meets the requirements
				of this subsection if the State has enacted and is enforcing a law that
				requires throughout the State the installation of an ignition interlock device
				for a minimum of 180 days on each motor vehicle operated by an individual who
				is convicted of driving while intoxicated or driving under the
				influence.
							(2)ExceptionThe
				180-day period referred to in paragraph (1) for the installation of an ignition
				interlock device may be reduced to period of not fewer than 90 days, if—
								(A)the driver’s
				licence of the individual is suspended for a minimum of 180 days as a result of
				the conviction; and
								(B)the period for the
				installation of an ignition interlock device begins after the last day of the
				suspension.
								(c)Withholding of
				funds for noncompliance
							(1)Fiscal year
				2016On October 1, 2015, the
				Secretary shall withhold 1 percent of the amount required to be apportioned to
				a State under each of paragraphs (1) and (2) of section 104(b) if the State
				does not meet the requirements of subsection (b).
							(2)Fiscal year
				2017On October 1, 2016, the Secretary shall withhold 3 percent
				of the amount required to be apportioned to a State under each of paragraphs
				(1) and (2) of section 104(b) if the State does not meet the requirements of
				subsection (b).
							(3)Fiscal year 2018
				and thereafterOn October 1, 2017, and on October 1 of each
				fiscal year thereafter, the Secretary shall withhold 5 percent of the amount
				required to be apportioned to a State under each of paragraphs (1) and (2) of
				section 104(b) if the State does not meet the requirements of subsection
				(b).
							(d)Period of
				availability of withheld funds; effect of compliance and noncompliance
							(1)Period of
				availability of withheld fundsAny funds withheld under
				subsection (c) from apportionment to a State shall remain available for
				apportionment to the State until the end of the third fiscal year following the
				fiscal year for which the funds are authorized to be appropriated.
							(2)Apportionment of
				withheld funds after complianceIf, before the last day of the
				period for which funds withheld under subsection (c) from apportionment are to
				remain available for apportionment to a State under paragraph (1), the State
				meets the requirements of subsection (b), the Secretary shall, on the first day
				on which the State meets the requirements of subsection (b), apportion to the
				State the funds withheld under subsection (c) that remain available for
				apportionment to the State.
							(3)Period of
				availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph
				(2)—
								(A)shall remain available for expenditure
				until the end of the third fiscal year following the fiscal year in which the
				funds are so apportioned; and
								(B)if not apportioned at the end of that
				period, shall lapse.
								(4)Effect of
				noncomplianceIf, at the end
				of the period for which funds withheld under subsection (c) from apportionment
				are available for apportionment to a State under paragraph (1), the State does
				not meet the requirements of subsection (b), the funds shall
				lapse.
							.
			(b)Conforming
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 159 the following:
				
					
						Sec. 160. Use of ignition interlock devices to prevent repeat
				intoxicated
				driving.
					
					.
			
